         Case 1:17-cr-00151-AJN Document 404 Filed 04/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        4/21/2021

 United States of America,


                –v–                                                             17-cr-151 (AJN)

                                                                                    ORDER
 Robert Pizarro,

                       Defendant.



ALISON J. NATHAN, District Judge:

       The Court has received a pro se motion from Mr. Pizarro entitled a motion to

“correct/clear the record,” which alleges that portions of his Presentence Investigation Report are

erroneous. Dkt. No. 403. The Government shall respond to the motion within two weeks.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Mr. Pizarro and

to note the mailing on the public docket.


       SO ORDERED.


Dated: April 21, 2021                             __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
